783 N.W.2d 111 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Tod Kevin HOUTHOOFD a/k/a Todd Kevin Houthoofd, Defendant-Appellee.
People of the State of Michigan, Plaintiff-Appellee,
v.
Tod Kevin Houthoofd a/k/a Todd Kevin Houthoofd, Defendant-Appellant.
Docket Nos. 138959, 138969. COA No. 269505.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Chief Justice, the motion by defendant for leave to file a supplemental brief is considered and it is GRANTED. The responsive submission by the prosecution will also be considered.